The Supreme Court affirmed the judgment of the Common Pleas on April 1st, 1881, in the following opinion,
Per Curiam:
When the plaintiffs laid out a road across the track of the defendant, it seems too clear for argument that the defendants were under no obligation to construct it. If the railroad company had sought to cross an established highway it would 'have been bound to construct a sufficient crossing. On the other hand the correlative obligation of the city in crossing the road with a new street is just as clear.
Judgment affirmed.